DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 1, 5, 11-12, 15, and 19 have been amended changing the scope and contents of the claim. 
Claims 2 and 20 have been amended for clarification and the amendment does not change the scope or contents of the claim.
Applicant’s amendment filed April 22, 2022 overcomes the following objection/rejection(s) from the last Office Action of January 26, 2022:
Objections to the claims for minor informalities 
Objections to the specification for minor informalities
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0103518 to Murphy et al. (hereinafter Murphy), and further in view of B. Cahyono ET AL: "An implementation of convolutional neural network on PCO classification based on ultrasound image", 2017 5th International Conference on Information and Communication Technology (IColC7), 1 May 2017, pages 1-4, (hereinafter Cahyono), and further in view of a machine translation of KR 20160146487 A (hereinafter KR ‘487).
Regarding independent claim 1, Murphy discloses an ultrasound imaging system (paragraph 0021, “In the present embodiment, apparatus 20 comprises an ultrasound machine 22 and associated probe 24. Any suitable type of ultrasound machine 22 and probe 24 may be used, for example any ultrasound machine 22 and probe 24 that are configured to obtain ultrasound image data that is suitable for 2D, 3D or 4D imaging.”) comprising:
an ultrasound transducer (figure 2, element 24 “measurement probe”) configured to acquire echo signals responsive to ultrasound pulses transmitted toward a target region (paragraph 0021, “In the present embodiment, apparatus 20 comprises an ultrasound machine 22 and associated probe 24. Any suitable type of ultrasound machine 22 and probe 24 may be used, for example any ultrasound machine 22 and probe 24 that are configured to obtain ultrasound image data that is suitable for 2D, 3D or 4D imaging.” Ultrasound machine operates by transmitting ultrasound pulses and capturing echoes to form an image);
one or more processors in communication with the ultrasound transducer (figure 4, elements 32 “processor” and 24 “measurement probe) and configured to:
generate at least one image frame from the echo signals (paragraph 0091, “At stage 116, the rendering circuitry 42 renders an image from the medical image data set and the determined regions.”);
apply a threshold to the image frame that differentiates pixels representative of an ovarian follicle present in the target region from other subject matter in the target region (paragraph 0043, “We now consider the threshold processing that is performed for one threshold value, a threshold value of 50. The threshold value of 50 is used for sub-stages 104a, 106a and 108a which are each described in turn;” paragraph 0045, “The first category of voxels comprises voxels with low intensity values. Voxels that correspond to follicle tissue may have low intensity values.”), the applying the threshold including modifying one or more of the pixels based on the threshold to increase a contrast of the image frame (figure 6a and 6b; after thresholding is performed, it is clear the contrast of the image frame is increased);
generate a first indicator based a determination that the ovarian follicle is present within the thresholded image (paragraph 0091, “In the present embodiment, the rendering circuitry 42 renders an image of a slice of the medical image data set or pre-processed data set and overlays solid regions that are representative of the regions that were determined to be follicles. Each determined region may be represented in a different color. In other embodiments, each determined region may be outlined in the rendered image. Measurement information (for example, a list of follicle sizes) may be displayed with the rendered image;” displaying the solid regions is read as the first indicator); and
display the first indicator on a user interface in communication with the processors in response to the determination that the ovarian follicle is present (paragraph 0101, “In some embodiments, the rendering unit 42 renders an image in which the determined regions are displayed and identified as follicles.”).
Murphy fails to explicitly disclose as further recited, however Cahyono discloses apply a neural network to the thresholded image frame, in which the neural network determines if the ovarian follicle is present in the thresholded image frame (page 1, left column, “Using Convolutional Neural Network (CNN) we try to classify the ultrasound image to determine PCO class or non PCO class. CNN used because it’s already proved to be the best approach for image classification [10];” page 1, right column, “Ultrasound image preprocessed using low pass filter;” a low pass filter is a form of thresholding).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Cahyono in order to perform automatic feature extraction using a neural network on ovary images to detect follicles (abstract).
Murphy and Cahyono in the combination as a whole fail to explicitly disclose as further recited. It should be noted that Murphy does disclose the first indicator, and that a lack of the first indicator (i.e. the solid regions, if everything was NOT solid) can be read as a second indicator. However, KR ‘648 discloses generate a different, second indicator based on a determination that the ovarian follicle is not present within the thresholded image (page 11, “For example, the ultrasound diagnostic apparatus 1000 may be configured to detect the presence or absence of follicles in the ovary based on at least one of the intensity of the ultrasound echo signal received from the follicle, the surface of the follicle and the rate of change of intensity between tissue in the ovary adjacent to the surface of the follicle, Can be automatically determined.”);
display the second indicator on the user interface in response to the determination that the ovarian follicle is not present (page 11, “determine a region of interest and display follicles below the surface 710 of the ovary
on the determined region of interest;” if there were no follicles determined (they are absent) the display would show nothing below the surface of the ovary to note).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of KR ‘648 in order to analyze and display an ultrasound image (abstract).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Murphy in the combination further discloses wherein the one or more processors (figure 2, element 32) are further configured to generate and display an ultrasound image from the thresholded image frame on the user interface (abstract, “extract regions from the medical image data by performing threshold processing of the medical image data using each of a plurality of threshold values;” figure 4, elements 104a, 104b, 104j, and 116; paragraph 0091, “At stage 116, the rendering circuitry 42 renders an image from the medical image data set and the determined regions.”).
Regarding dependent claim 7, the rejection of claim 1 is incorporated herein. Additionally, Murphy in the combination further discloses wherein the user interface is configured to generate an ultrasound image from the thresholded image frame (abstract, “extract regions from the medical image data by performing threshold processing of the medical image data using each of a plurality of threshold values;” paragraph 0091, “At stage 116, the rendering circuitry 42 renders an image from the medical image data set and the determined regions.”).) and send the ultrasound image to a remote receiver (paragraph 0115, “Reference to a single circuitry encompasses multiple components providing the functionality of that circuitry, whether or not such components are remote from one another;” figure 4, element 116; thus the circuitry to render the image, can be in a remote location, noting the image can be sent to a remote receiver).
Regarding dependent claim 8, the rejection of claim 1 is incorporated herein. Additionally, Cahyono in the combination further discloses wherein the neural network comprises a deep neural network (DNN) (page 1, right column, “Our proposed system is using a deep learning approach to classify ultrasound images. Specifically, we are using Convolutional Neural Network that the best approach for image classification [10]. Feature extraction is done automatically using deep learning so we are not adding any feature extraction process to the data before going into the system;” here it is disclosed the network can be a deep neural network, or a CNN) or a convolutional neural network (CNN) (abstract, “In this research, we propose a solution where the feature extraction is also done automatically using Convolutional Neural Network;” figure 1).
Regarding dependent claim 9, the rejection of claim 1 is incorporated herein. Additionally, Cahyono in the combination further discloses wherein the neural network comprises a convolutional neural network (CNN) comprised of one or more convnet convnet layers and one or more fully connected layers (page 2, left column, “The proposed architecture consists of 6 layers with 2 convolution layer 2 poling layers and 2 fully connected layers;” convnet layers are read as convolution layers).
Regarding dependent claim 10, the rejection of claim 1 is incorporated herein. Additionally, Cahyono in the combination further discloses wherein the neural network is operatively associated with a training algorithm configured to receive an array of training inputs and known outputs (page 1, right column, “The dataset we use had been labeled by specialist. Dataset are divided into 3 categories, training data by 60%, validation data by 20%, and testing data by 20%.”), wherein the training inputs comprise ovarian ultrasound image frames, and the known outputs comprise ovarian ultrasound image frames comprising an ovarian follicle (page 1, right column, “Train data gets 24 non-PCO data and 8 PCO data;” PCO stands for polycystic ovaries (abstract), thus it is inherent and necessitated to analyze PCO through ovary images).
Regarding dependent claim 11, the rejection of claim 1 is incorporated herein. Additionally, Cahyono in the combination further discloses wherein the neural network is implemented, at least in part, in a computer-readable medium comprising executable instructions, which when executed by the processors coupled to the ultrasound transducer, cause the processors to perform a machine-trained algorithm to produce at least one of the first indicator or the second indicator based on the acquired echo signals (page 1, right column, “Our proposed system is using a deep learning approach to classify ultrasound images. Specifically, we are using Convolutional Neural Network that the best approach for image classification [10];” It should be noted that classification of ultrasound images using deep learning is machine-trained algorithm.  It is also noted that the first indicator or lack thereof is the display of solid region as analyzed in claim 1).
Regarding independent claim 12, which is a method claim directly corresponds to system claim 1 and thus, the references and analysis of claim 1 apply directly. Implementing the system of claim 1 would have carried out the prescribed method steps of claim 12.  Additionally, Murphy in the combination further discloses a method of ultrasound imaging (paragraph 0019, “Certain embodiments provide a medical image processing method comprising operationally connecting to a memory in which is stored medical image data representative of a tissue structure, extracting regions from the medical image data by performing threshold processing of the medical image data using each of a plurality of threshold values, selecting regions meeting at least one predetermined condition from among the extracted regions, and determining a region representative of the tissue structure in the medical image data based on the selected regions.”).
Regarding dependent claim 13, the rejection of claim 12 is incorporated herein. Additionally, the references and analysis of claim 2 applies directly.
Regarding dependent claim 15, the rejection of claim 12 is incorporated herein. Additionally, Murphy in the combination further discloses further comprising providing a user instruction responsive at least one of the first indicator or eh second indicator (paragraph 0091, “In the present embodiment, the rendering circuitry 42 renders an image of a slice of the medical image data set or pre-processed data set and overlays solid regions that are representative of the regions that were determined to be follicles. Each determined region may be represented in a different color. In other embodiments, each determined region may be outlined in the rendered image. Measurement information (for example, a list of follicle sizes) may be displayed with the rendered image.”), wherein the user instruction comprises guidance for performing an ultrasound scan of an ovary (paragraph 0091; the location information of each follicle provides additional information on the follicle, allowing a user to best determine next steps (read as instructions)).
Regarding dependent claim 16, the rejection of claim 12 is incorporated herein. Additionally, Cahyono in the combination further discloses wherein the neural network comprises a convolutional neural network (CNN) (abstract, “In this research, we propose a solution where the feature extraction is also done automatically using Convolutional Neural Network;” figure 1).
Regarding dependent claim 17, the rejection of claim 12 is incorporated herein. Additionally, Cahyono in the combination further discloses further comprising training the neural network using ultrasound image frames containing an ovary (page 1, right column, “Train data gets 24 non-PCO data and 8 PCO data;” PCO stands for polycystic ovaries (abstract).
Regarding dependent claim 18, the rejection of claim 12 is incorporated herein. Additionally, Murphy in the combination further discloses further comprising generating an ultrasound image from the thresholded image frame (abstract, “extract regions from the medical image data by performing threshold processing of the medical image data using each of a plurality of threshold values;” paragraph 0091, “At stage 116, the rendering circuitry 42 renders an image from the medical image data set and the determined regions.”) and sending the ultrasound image to a clinician, wherein the clinician is located at a remote location (paragraph 0115, “Reference to a single circuitry encompasses multiple components providing the functionality of that circuitry, whether or not such components are remote from one another;” paragraph 0086, “In some embodiments, connected component analysis may be used again to label the union of the remaining regions (the determined regions), which may be returned to the user as the separate follicles;” thus the circuitry to render the image, can be in a remote location sent to a user (which is read as a clinician)).
Regarding dependent claim 20, the rejection of claim 12 is incorporated herein. Additionally, Murphy in the combination further discloses a non-transitory computer-readable medium comprising executable instructions, which when executed cause a processor of a medical imaging system to perform the method of claim 12 (see claim 12; paragraph 0027, “In each of the embodiments of FIG. 2 and FIG. 3, thresholding circuitry 34, selection circuitry 36 and region determining circuitry 38 are each implemented in processing circuitry 32 by means of a computer program having computer-readable instructions that are executable to perform the method of the embodiment.”).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy further in view of Cahyono further in view of KR ‘487 as applied to claim 1 and 12 above, and further in view of S. Takemoto et al., "Semi-automated color segmentation from a biological cross-sectional image series: follicle segmentation from the equine ovary," 2004 IEEE International Conference on Systems, Man and Cybernetics (IEEE Cat. No.04CH37583), 2004, pp. 3076-3081 vol.4, doi: 10.1109/ICSMC.2004.1400811 (hereinafter Takemoto).
Regarding dependent claim 4, the rejection of claim 1 is incorporated herein. Additionally, Murphy, Cahyono, and KR ‘487 in the combination as a whole fail to explicitly disclose wherein the threshold is an Otsu threshold, and wherein the applying the threshold includes inverting a color of the pixels below and above the Otsu threshold to intensify an appearance of the ovarian follicle in the thresholded image frame.
However, Takemoto discloses wherein the threshold is an Otsu threshold (page 3079, left column, “The Otsu method proposes the automatic threshold selection”), and wherein the applying the threshold includes inverting a color of the pixels below and above the Otsu threshold to intensify an appearance of the ovarian follicle in the thresholded image frame (page 3079, left column “By using this method so far presented, a positive point is added to the pixel which is determined as being inside the follicle, while a negative point is added to the pixel on the outside.;” page 3079, right column, “After picking up all the pixels from the buffer, each pixel which has a positive point is identified as being inside the follicle, while the other pixels are identified as being outside the follicle;” assigning positive/negative points to pixels based on the Otsu threshold is read as the color inversion; see figure 11 for the follicle emphasis in a binary colorway).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Takemoto in order to apply an Otsu threshold to an ovary image, to decrease the need for manual operation on medical images (abstract).
	Regarding dependent claim 14, the rejection of claim 12 is incorporated herein. Additionally, Takemoto in the combination further discloses wherein the applying the threshold includes inverting a color of the pixels falling above and below the threshold (page 3079, left column “By using this method so far presented, a positive point is added to the pixel which is determined as being inside the follicle, while a negative point is added to the pixel on the outside.;” page 3079, right column, “After picking up all the pixels from the buffer, each pixel which has a positive point is identified as being inside the follicle, while the other pixels are identified as being outside the follicle;” assigning positive/negative points to pixels based on the Otsu threshold is read as the color inversion; see figure 11 for the follicle emphasis in a binary colorway).

Claims 5-6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy further in view of Cahyono and further in view of KR ‘487 as applied to claims above, and further in view of a machine translation of FR 2957514 (hereinafter Mattieu).
Regarding dependent claim 5, the rejection of claim 1 is incorporated herein. Additionally, Murphy, Cahyono, and KR ‘487 as a whole fail to explicitly disclose wherein the user interface is configured to guide a user through an ultrasound scan in response to at least one of the first indicator or the second indicator.
However, Mattieu discloses wherein the user interface is configured to guide a user through an ultrasound scan in response to at least one of the first indicator or the second indicator (abstract, “- guide means (10) of the probe to ultrasound, said guide means being adapted to facilitate movement of the probe along the path between a position of the ultrasound probe and the position in the object corresponding to the selected area in said image;” page 3, “Thus, the invention makes it possible to assist the user in moving the ultrasound probe to an area on the object that he wishes to image by ultrasound.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Mattieu in order to facilitate guiding a user through performing ultrasound imaging, in order to image a desired position (abstract).
Regarding dependent claim 6, the rejection of claim 5 is incorporated herein. Additionally, Mattieu in the combination further discloses wherein the user interface is configured to guide the user through the ultrasound scan by providing an instruction to the user during the scan (page 3, “Thus, the invention makes it possible to assist the user in moving the ultrasound probe to an area on the object that he wishes to image by ultrasound;” page 5, “the presence of guide means 20 in the imaging device allows the user to find more quickly a suspicious region identified in the mammographic image,”), wherein the instruction comprises at least one sensory cue (page 3, “the guide means comprise a haptic arm with force feedback.”).
Regarding dependent claim 19, the rejection of claim 12 is incorporated herein. Additionally, Mattieu in the combination further discloses wherein at least one of the indicator or the second indicator is updated in real time in response to movement of the transducer (abstract, “- guide means (10) of the probe to ultrasound, said guide means being adapted to facilitate movement of the probe along the path between a position of the ultrasound probe and the position in the object corresponding to the selected area in said image;” page 3, “Thus, the invention makes it possible to assist the user in moving the ultrasound probe to an area on the object that he wishes to image by ultrasound;” page 4, “Because of the time required to find the suspect region in order to achieve the ultrasound image, it is often necessary to remove the ball, the compression exerted by it causing discomfort for the patient. This induces a variation of the geometric configuration of the breast which can lead to errors in the mapping of ultrasound and mammographic images. The invention proposes a solution for orienting the user in the positioning of the ultrasound probe 10 on a breast 16 which remains compressed for the duration of the examination;”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        

/VU LE/Supervisory Patent Examiner, Art Unit 2668